 1
 2
 3
 4
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                SACRAMENTO DIVISION
11
                                                    Case No.: 2:18-cv-00713-KJM-CKD
12 Juaria Perkins,
13                                                  ORDER TO EXTEND
                     Plaintiff,                     THE DISMISSAL DEADLINE
14
15        vs.

16 Equifax Information Services, LLC, et al.,
17
                  Defendants.
18
19
20         Having reviewed the Stipulation to Extend the Dismissal Deadline and being
21 otherwise fully advised in the premises, it is
22         ORDERED, that the dismissal deadline for this matter is extended until January
23 3, 2019.
24 DATED: November 6, 2018.
25
26
                                           UNITED STATES DISTRICT JUDGE
27
28
